EXHBIT 10-64 AIR COMMERCIAL REAL ESTATE ASSOCIATION STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE NET (DO NOT USE THIS FORM FOR MULTI-TENANT BUILDINGS) 1.Basic Provisions ("Basic Provisions"). 1.1Parties: This Lease ("Lease"), dated for reference purposes onlyOctober 29, 2007, is made by and betweenDominguez Channel, LLC("Lessor") andEn Pointe Technologies Sales, Inc.("Lessee"), (collectively the "Parties," or individually a "Party"). 1.2Premises: That certain real property, including all improvements therein or to be provided by Lessor under the terms of this Lease, and commonly known as18701 S. Figueroa St., Carson, located in the County ofLos Angeles, State ofCalifornia, and generally described as (describe briefly the nature of the property and, if applicable, the "Project", if the property is located within a Project) 2 storey office building with approximately 29,032 sq. ft. of office space ("Premises").(See also Paragraph 2) 1.3Term:Sevenyears andzeromonths ("Original Term") commencingNovember1, 2007 ("Commencement Date") and endingOctober31, 2014("Expiration Date"). (See also Paragraph 3) 1.4Early Possession:N/A("Early Possession Date"). (See also Paragraphs 3.2 and 3.3) 1.5Base Rent:$48,483.44per month ("Base Rent"), payable on theFirstday of each month commencingNovember 1, 2007. (See also Paragraph 4) xIf this box is checked, there are provisions in this Lease for theBase Rent to be adjusted. 1.6Base Rent and Other Monies Paid Upon Execution: (a)Base Rent: $48,483.44for the periodNovember1 - 30, 2007 (b)Security Deposit:$96,966.88("Security Deposit"). (See also Paragraph 5) (c)Association Fees: $for the period (d)Other: $for (e)Total Due Upon Execution of this Lease: $145,450.32 1.7Agreed Use: general commercial and sales offices . (See also Paragraph 6) 1.8Insuring Party: Lessoris the "Insuring Party" unless otherwise stated herein. (See also Paragraph 8) 1.9Real Estate Brokers: (See also Paragraph 15) (a) Representation: The following real estate brokers (the "Brokers") and brokerage relationships exist in this transaction (check applicable boxes): oN/Arepresents Lessor exclusively ("Lessor's Broker"); oN/A represents Lessee exclusively ("Lessee's Broker"); or oN/Arepresents both Lessor and Lessee ("Dual Agency"). (b) Payment to Brokers: Upon execution and delivery of this Lease by both Parties, Lessor shall pay to the Broker the fee agreed to in their separate written agreement (or if there is no such agreement, the sum of or% of the total Base Rent) for the brokerage services rendered by the Brokers. 1.10 Guarantor.
